Exhibit 99.1 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Revenue declined 1% year over year to $723 million, and OIBDAN1 decreased 5% to $169 million, excluding foreign exchange and divestitures ● Americas revenue and OIBDAN both declined 1%, excluding foreign exchange ● International revenue was down 1%, and OIBDAN declined 8%, excluding foreign exchange and divestitures San Antonio, November 7, 2013…Clear Channel Outdoor Holdings, Inc. (NYSE: CCO) today reported financial results for the third quarter ended September 30, 2013. “Every day, we become more excited about the potentialof our outdoor business due to our new and expanded relationships with advertisers, as well as advanced technologies and the evolving trend of people spending more time out-of-home than they ever have before,” said Bob Pittman, Executive Chairman of Clear Channel Outdoor Holdings, Inc. “We’re pleased with the business’s core metrics and prospects for future growth, while we continue to adjust – and invest in – our global portfolio to increase exposure to faster-growing regions.Two recent campaigns to launch new albums for Paul McCartney and Lady Gaga underscored the power of our global reach and ability to deliver for clients across our multi-platform assets, something that only Clear Channel can do.” “There’s incredible innovation in the out-of-home advertising sector to reach mobile consumers in that important moment before – and during - purchase, and Clear Channel is leading it,” said Chief Executive Officer William Eccleshare. “We are a true mobile media company working at our collaborative best to deliver audiences with the right demographics for clients.Outdoor is becoming the ‘fourth screen’ that makes our clients’ other campaigns more effective and efficient than ever.During the quarter, we saw improving trends internationally, especially in our emerging markets, such as China, Singapore, Brazil and Chile, as well as in Australia and the UK.We’re confident that we’re taking the right steps – including increased digital investment – to position us for out-of-home’s future growth.” Third Quarter 2013 Results Total revenues for the three months ended September 30, 2013 decreased less than 1% over the same period in 2012, adjusting for the effects of foreign exchange movements1, as well as a $3 million impact from the divestiture of businesses during the third quarter of 2012.On a reported basis, revenues of $723 million for the quarter were down 1% from the same period in 2012. ● Americas revenues decreased $4 million, or 1%, on a reported basis and $3 million, orless than 1% adjusted for movements in foreign exchange rates, driven by declining revenues at airports due to lost contracts and fromthe absence of our digitalbillboard revenuein the City of Los Angeles.Partially offsetting these declines were higher occupancy and rate on bulletins, as well as strong growth from rising rate, capacity and occupancy of digital bulletins in other markets. ● Internationalrevenues decreased $3 million, or less than 1%, after adjusting for a $3 million revenue reduction due to the divestiture of businesses during the third quarter of 2012 and a $1 million increase from movements in foreign exchange rates.Strong revenue growth in emerging markets was offset by revenue declines in developed markets where, despite challenging economic conditions, certain countries performed well.On a reported basis, revenues decreased $4 million, or 1%, compared to the same period of 2012. 1 The Company’s OIBDAN1 declined 6% to $167 million in the three months ended September 30, 2013 versus $179 million in the same period of 2012.Excluding a $2 million reduction from movements in foreign exchange rates and a less than $1 million reduction due to the divestiture of businesses during the third quarter of 2012, OIBDAN decreased 5% to $169 million.OIBDAN in the quarter included $9 million of operating and corporate expenses related to the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to the business and improve operating efficiencies, compared to $10 million in the same period in 2012.OIBDAN in the third quarter of 2013 also included $5 million of legal and other costs versus $2 million in the same period of 2012. The Company’s net income was $4 million for the three months ended September 30, 2013 compared to income of $17 million in 2012, due primarily to the gain on the sale of our international neon business in August 2012, offset by lower interest expense and income taxes. Key Highlights The Company’s recent key highlights include: ● Partnering with Lady Gaga and Clear Channel Media+Entertainment for the exclusive global unveiling of the cover artwork for her new album, ARTPOP – through a first-ever, out-of-home campaign that sequenced a stepped reveal of advertiser creative in unison on Clear Channel Outdoor's international network of digital billboards and screens.Also streamed live on www.ladygaga.com, direct from CCO's Spectacolor billboard in Times Square, the reveal showcased the global scale, reach and impact of our digital inventory across 18 cities worldwide. ● Coordinating with Clear Channel Media+Entertainment to launch Paul McCartney's latest album, NEW, on Clear Channel Outdoor's digital network in 30 major cities across 18 countries through a pre-event tease of the iHeartRadio Album Release Party – utilizing six different creative executions, all designed to drive listeners to the party and #whatsnewpaul. ● Introducing the new “Storm” brand in the UK – a client-branded, out-of-home digital network that delivers completely customized solutions in extremely short time frames – reaching premium audiences with advanced digital displays at Cromwell Road, Chiswick Towers and Coventry House at Piccadilly Circus(www.stormdigital.com). ● Creating an integrated social media plan with Coca-Cola for its “Share a Coke” campaign that allowed users – across several international markets – to see their name integrated into the iconic Coke logo on a Clear Channel digital display by posting their name on Facebook. ● Installing 26 new digital bulletins for a total of 1,081 across 38 U.S. markets. ● Expanding digital displays in Latin America by 50%, with 45 displays – including 15 in Chile, 16 in Mexico, and 14 in Peru. ● Appointing Walker Jacobs as Chief Revenue Officer and President of Sales for Clear Channel Outdoor – North America, where he will have direct responsibility for the national advertising sales, sales marketing, revenue management, and sales operations teams.Jacobs joins from Time Warner’s Turner Broadcasting System, where he was Executive Vice President of Turner Digital. 2 Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended Nine Months Ended September 30, % September 30, % Change Change Revenue1 Americas $ $ (1
